DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/22/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contact interface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected for depending on a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pankratov (US Pub. No. 2019/0323382).
Regarding claim 1, the Pankratov reference discloses a seal assembly (Figs. 5,6) comprising: a carbon ring (36) annularly extending about a central axis and having an outer face (face of 36 in contact with 90), and a shrink band (90) annularly extending about the central axis, the carbon ring located radially inwardly of the shrink band relative to the central axis (Figs. 5,6), the shrink band having an inner face (face of 90 in contact with 36), the inner face in contact with the outer face of the carbon ring at a contact interface defined therebetween (Figs. 5,6), the inner face of the shrink band protruding axially beyond the contact interface (Fig. 3).
Regarding claim 2, the Pankratov reference discloses a ratio of an axial width of the contact interface relative to the central axis to an axial width of the inner face of the shrink band ranges from 1:1.00001 to 1:1.25 (Figs. 5,6).
Regarding claim 3, the Pankratov reference discloses the outer face of the carbon ring defines chamfers (Figs. 5,6), the inner face of the shrink band axially overlapping the chamfers (Figs. 5,6, e.g. at least the corners of the chamfer).

Regarding claim 12, the Hielkema reference discloses the outer face of the carbon ring defines chamfers, the portion of the inner face of the shrink band free of contact with the carbon ring axially overlapping the chamfers (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pankratov.
Regarding claim 4, the Pankratov reference discloses the invention substantially as claimed in claim 1.

It would have been obvious to one of ordinary skill in the art at the time of filing to change the chamfers to fillets, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to reduce discrepancies during manufacturing by reducing sharp angles. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pankratov in view of Wright (US Patent No. 2,948,555).
Regarding claims 8 and 18, the Pankratov reference discloses the invention substantially as claimed in claim 1.
However, the Pankratov reference fails to explicitly disclose a radial thickness of a material of the shrink band relative to the central axis at lateral sections of the shrink band is less than that at a central section of the shrink band extending between the lateral sections.
The Wright reference, a carbon seal, discloses providing chamfers to the lateral ends of the shrink band (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide chamfers to the shrink band of the Pankratov reference in view of the teachings of the Wright reference in order to reduce sharp edges and failure during installation.
Regarding claims 9 and 19, the modified Pankratov reference discloses the invention substantially as claimed in claims 1 and 18.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified Pankratov reference to have the claims ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 9, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675